Citation Nr: 0201101	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  97-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension for the period from August 1, 1996 
to September 30, 2000.

2.  Whether the reduction of the evaluation for hypertension 
from 10 percent to noncompensable effective October 1, 2000 
was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty on from June 1980 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
hypertension and assigned a 10 percent evaluation.  Due to 
the veteran's relocation to Florida, the case was transferred 
to the St. Petersburg, Florida RO.  

The Board remanded the case for additional development in 
April 1998.  While the claim was under development, the 
claims folder was misplaced.  The RO prepared a rebuilt 
claims folder in January 1999.  In a July 2000 rating 
decision, the RO reduced the evaluation for hypertension from 
10 percent to noncompensable.  The case has now been returned 
to the Board.

The issue of increased initial evaluation of hypertension is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Prior to the December 1998 VA examination, the veteran's 
hypertension was controlled by medication with a history of 
diastolic pressure of 100 or more; was not manifested by 
diastolic blood pressure readings predominantly of 110 or 
more with definite symptoms; or systolic blood pressure 
readings predominantly of 200 or more.

2.  At the time of the December 1998 VA examination, the 
veteran's hypertension did not require the ongoing use of 
hypertensive medication; was not manifested by diastolic 
blood pressure readings predominantly of 100 or more; or 
systolic blood pressure readings predominantly of 160 or 
more.

3.  In a July 2000 rating decision, the RO formalized a 
proposed reduction in the rating for hypertension, from 10 
percent to noncompensable, effective from 
October 1, 2000, based, in part, on findings in the December 
1998 VA examination report.


CONCLUSIONS OF LAW

1.  For the period from August 1, 1996 to September 30, 2000, 
the criteria for an evaluation in excess of 10 percent for 
hypertension were not met.  38 U.S.C.A. §§ 1155, 5103 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997 & 2001). 

2.  The reduction for hypertension to noncompensable was 
proper, and a restoration to a 10 percent disability rating 
is not warranted.  §§ 1155, 5103 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.104, Diagnostic Code 
7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection for hypertension.  Therefore, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Service medical records show diagnoses of hypertension with 
blood pressure readings ranging from 120 to 152 systolic and 
76 to 110 diastolic.  These records indicate that the veteran 
has occasionally taken medication to control his 
hypertension.  The veteran underwent a treadmill test at the 
time of his retirement physical in May 1996.  Findings 
included baseline hypertension of 152/110 and the veteran was 
placed on medication.  

Documentation of record indicates that the veteran underwent 
a VA examination in October 1996; however, as the original 
claims folder was misplaced, this examination report is not 
available.

In November 1996, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation effective 
from August 1996.  The veteran appealed this initial 
evaluation.  

At a December 1998 VA examination, the examiner noted that 
the veteran had history of hypertension since 1993 and had 
been on and off medication.  The veteran reported that he did 
not currently receive treatment for hypertension and was not 
taking any medication.  On evaluation, his blood pressure 
readings included 134/92 standing, 138/90 sitting, and 144/92 
supine.  The cardiovascular examination revealed regular rate 
and rhythm without murmur, rub, or gallop.  The examiner 
noted that the veteran did not seem to have any symptoms with 
his hypertension.  On assessment, the examiner stated that 
the veteran had mild hypertension without current treatment 
and that his lab work and EKG tests were within normal 
limits.

Although the RO, in 1999 and 2000 letters to the veteran, 
requested that the veteran provide documentation of 
treatment, or at least the names of any medical providers 
providing treatment for his hypertension, the veteran did not 
respond.  Based on the findings of the 1998 VA examination, 
the RO, in an April 2000 rating decision, proposed to reduce 
the veteran's 10 percent evaluation for hypertension to 
noncompensable.  The veteran did not provide any 
documentation against this action.  The RO, in a July 2000 
rating decision, reduced the veteran's evaluation for 
hypertension from 10 percent to noncompensable effective 
October 1, 2000.

II.  Analysis

A.  Increased evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 of the VA Schedule for Rating 
Disabilities.  Prior to January 12, 1998, the Schedule for 
Rating Disabilities directed that a 10 percent evaluation was 
to be assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more with definite symptoms.  Note 2 
provided that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

On January 12, 1998, VA amended the portions of the Schedule 
for Rating Disabilities applicable to cardiovascular 
disabilities including hypertension.  Under the amended 
rating schedule, a 10 percent evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when the diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  Note 1, following the criteria, 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days, and that, for purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

Upon review of the record, the Board observes that the 
evidence of record indicates that the veteran's hypertension 
was manifested by diastolic blood pressure readings ranging 
from the 80's to the 100's; systolic blood pressure readings 
primarily ranging from the 120's to the 150's; and the 
occasional need for ongoing use of anti-hypertensive 
medications.  There were no diastolic blood pressure readings 
predominately of 110 and over for the period from 1996 to 
2000.  There were no systolic blood pressure readings over 
160, much less 200.  Thus, the Board finds that at the time 
of the initial evaluation in 1996 until the VA examination in 
December 1998, the veteran's hypertension was shown to be 
manifested by diastolic blood pressure readings predominately 
100 and below; systolic blood pressure readings predominately 
150 and below; and the need for ongoing use of anti-
hypertensive medications.  In the absence of findings 
establishing diastolic pressure readings predominantly of 110 
or more or systolic pressure readings predominantly of 200 or 
more, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's hypertension for the period from August 1, 1996 
to September 30, 2000.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under either 
version of 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 
2001).  For the reasons discussed above, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule. 38 C.F.R. §§ 3.102, 4.3 
(2001).

B.  Reduction

The veteran's representative argued that it was improper to 
reduce the veteran's disability rating for hypertension from 
10 percent to noncompensable.  

For VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied.  38 C.F.R. § 3.344(c) (2001).  The duration of a 
rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.

The Court has held that, based on 38 C.F.R. § 4.13, in any 
rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10. A claim as to whether a rating reduction 
was proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence weighs 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990).  The Board cautions that a rating reduction case 
is not a rating increase case. See Brown, 5 Vet. App. at 420-
421; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  

In this case, the RO proposed, in April 2000, to reduce the 
schedular rating for the veteran's hypertension from 10 
percent to noncompensable.  The veteran was notified of this 
proposed reduction on April 28, 2000; he was also notified 
that he had 30 days to request a hearing and 60 days to 
submit additional evidence.  He did not respond.  In July 
2000, the RO reviewed the evidence and reduced the disability 
evaluation for the veteran's hypertension from 10 percent to 
noncompensable, to take effect on October 1, 2000.  The 
veteran was notified of this reduction by letter dated July 
27, 2000.  In this case, then, the RO applied the regulations 
regarding the procedure for reductions in ratings properly.  
The question that remains is whether the evidence on which 
the reduction was based supported the reduction.

The Board has reviewed the veteran's entire medical history 
with respect to his hypertension.  The Board finds that the 
above examination appears to have been full and complete and 
the veteran was provided the opportunity to submit 
substantiating medical evidence.  The Board also finds that 
the July 2000 decision to reduce the veteran's disability 
rating was consistent with the medical evidence of record, 
and the applicable regulations as outlined above.

Significantly, the Board notes that under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including the old and the revised 
rating criteria, a 10 percent evaluation required diastolic 
pressure that was predominantly 100 or more; systolic 
pressure that was predominantly 160 or more; or continuous 
medication shown necessary for control of hypertension with a 
history of diastolic pressure of predominantly 100 or more.  
However, at the December 1998 VA examination, the veteran's 
blood pressure readings ranged from 134 to 144 systolic and 
90 to 92 diastolic.  The examiner also noted that the veteran 
did not seem to have any symptoms of hypertension, received 
no medical treatment, and did not take any medication for his 
hypertension.  The diagnosis was mild hypertension.  As there 
were no diastolic blood pressure readings predominantly 100 
or more, no systolic blood pressure readings predominantly 
160 or more, and no required continued use of medication, 
none of the criteria for a compensable evaluation for 
hypertension were met. 

The veteran's representative has argued that the December 
1998 VA examination was inadequate.  In particular, the 
representative argues that the examiner should have obtained 
blood pressure readings two or more times on at least three 
different days, as this is required by 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  This note provides that 
hypertension or isolated systolic hypertension - the subject 
of Diagnostic Code 7101 - must be confirmed by readings taken 
two or more times on at least three different days.  It does 
not require that the percentage disability evaluation 
assigned for hypertension or isolated systolic hypertension 
be based on readings taken two or more times on at least 
three different days.  As the veteran's hypertension has been 
confirmed by blood pressure readings obtained two or more 
times on at least three different days, the argument that the 
requirements of this note have not been met has no merit.  
And, in general, the examination report is adequate for 
rating purposes, as it provides the information needed to 
assign the rating.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for restoration of the 10 
percent rating for the service-connected hypertension.  
Accordingly, the Board finds that it was proper to reduce the 
veteran's evaluation from 10 percent to noncompensable for 
hypertension.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  Thus, the appeal is denied.   

III.  VCAA

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be well 
grounded.

Although the VCAA was enacted after the RO's November 1996 
and July 2000 decisions, the veteran would not be prejudiced 
by a decision by the Board at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
VA has substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The RO requested 
additional information from the veteran in December 1999 and 
April 2000 and provided the veteran with a supplemental 
statement of the case in March 2001.  These notices and 
communications from the RO informed the veteran of the 
applicable laws and regulations and of the evidence needed to 
substantiate his claim.  The veteran has not alleged that any 
records of probative value pertaining to his hypertension may 
be obtained, which have not already been requested by the VA 
or associated with his claims folder.  Furthermore, the Board 
finds that the RO satisfied the procedural requirements for 
rating reductions, set forth in 38 C.F.R. § 3.105(e) and (h), 
regarding notice and an opportunity for a predetermination 
hearing.  Having been informed of the applicable laws and 
regulations as well as the evidence needed, the veteran would 
not be prejudiced by issuance of a decision without affording 
him an opportunity to respond to the general provisions of 
the VCAA.  See Bernard, supra.

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  


ORDER

An evaluation in excess of 10 percent for hypertension for 
the period from August 1, 1996 to September 30, 2000 is 
denied.  

The reduction in the evaluation for the veteran's 
hypertension from 10 percent disabling to noncompensable was 
proper.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

